DETAILED CORRESPONDENCE
This action is in response to the filing of the RCE on 11/08/2021. Claims 6 – 9, 16, 19, 20 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 –3,  10 – 12, 15, 17, 18, 21 and 24  are rejected under 35 U.S.C. 103 as being unpatentable over Chambers (US 20180362190) in view of Automotive Composite Structures for Crashworthiness Dirk H.-J.A. Lukaszewicz BMW AG, Research and Innovation Centre, Knorrstrasse 147, 80788, Munich, Germany, 2013 (hereinafter referred to as ‘BMW) and Impact Location and Quantification on a Composite Panel using Neural Networks and a Genetic Algorithm K. Worden, W.J. Staszewski  (hereinafter referred to as Worden). 

Claim 1, Chambers discloses a method, comprising:
upon deployment of the vehicle, determining a damage quantifier for a vehicle component formed of composite material based on vehicle sensor data [see p0005, p0016, 0077 figs 2 – 3 and 15 a condition-aware aircraft configured to make in-flight decisions autonomously, based on the most up-to-date information, to perform missions under dynamic conditions, while also providing in situ feedback to maintenance units and depots in order to coordinate required and upcoming maintenance; the primary structure comprises a composite material and the at least one of the plurality of sensors is embedded in the composite material.  Using the autonomous aircraft health system 300, a damage-aware algorithm may be operated to extend the life of the condition-aware aircraft 100 beyond the baseline design point 204. The extended life of the condition-aware aircraft 100 is represented using the damage-aware algorithm line 206]; and 
operating the vehicle based on a mission determined according to determined damage quantifier [see at least 0057, p0070 – p0077, Fig 2 – The capability of an aircraft changes over its lifetime, therefore a variety of different tools may be used to observe the capability of different aspects of the aircraft throughout its useful lifespan. To that end, disclosed herein is an autonomous aircraft health system that provides an ability to dynamically (e.g., continuously, in real-time or near real-time) sense aircraft anomalies, which enables the aircraft to autonomously adjust its operation. For example, relying more heavily on remaining  the autonomous aircraft health system 300 is designed such that PHM modules 314 for additional subsystems can be developed and integrated at a later point. Initially, the PHM modules 326 may include, for example, a structures subsystem module 316, a propulsion subsystem module 318, and one or more other subsystem modules 320 to monitor and/or estimate the health of aircraft components (i.e., those other than the airframe and propulsion systems). In operation, the flight control system 120 may dynamically and independently adjust the flight control surfaces 114 and the thrust from each of the propulsors 104 during the various stages of flight (e.g., take-off, cruising, landing) to control speed, roll, pitch, or yaw of the condition-aware aircraft 100].
Additionally, Chambers discloses while the forgoing has been described in relation to aircraft and spacecraft, the forgoing teachings may be similarly applied to other vehicles, including land vehicles (e.g., cars, trucks, trains, etc.) and water vehicles (e.g., boats, ships, submarines, etc.) [see p0138].
Chambers does not specifically teach wherein respective types of loading modes specify directional forces to the vehicle component; identifying stress locations in a vehicle component for one or more types of loading modes of the vehicle component.
However, BMW discloses potential benefits of composite materials in a crash considering the changing landscape of safety and sustainability requirements. The current state-of-the-art for traffic safety; The concept of load path’ is introduced to [see sections 1.1 and 1.4].
Figure 8 shows for example the frontal loading paths of BMW i3. The vehicle has three loading paths, upper, middle and lower, where the middle loading-path absorbs most of the energy but the i3 has no engine in the front, which is consequently shorter than typical limousines. In these cases the majority of the absorbed energy in the front section is dissipated through the longitudinal beams, seen as the middle loading path in Figure 8, and the loss of vehicle weight (about 15% of the total impact energy) once the engine contacts the barrier. By contrast, Figure 9 shows the proportions and energy absorption in relation to the area of the frontal section during a USNCAP frontal crash for a ICE vehicle. It can be seen that 50% of the total kinetic energy is absorbed in front of the engine; 80% of the total energy is absorbed in the front of the car including the bulkhead.

    PNG
    media_image1.png
    275
    710
    media_image1.png
    Greyscale

The highlighted yellow arrows are the directional forces applied to the vehicle to detect frontal impact. 




    PNG
    media_image2.png
    362
    696
    media_image2.png
    Greyscale

The highlighted yellow arrows are the directional forces applied to the vehicle to detect a side impact. 
BMW further teaches that the legal certification test for US are found in FMVSS208 protocol.  According to FMVSS214 (side impact standards) the barrier hits the vehicle while traversing at an angle of 27 degrees at 54 km/h, while the barrier weight is significantly higher than European test procedure with 1368 kg. This is due to the fact that SUV’s, vans and pickups, which are heavier are more common in the US. Further disclosing, see Fig 6 BMW – the FMVSS standards that is used for Impact Angle.  Since it is a known and legal feature that the vehicles are tested in this way for impact, it would be known in the art, and therefore obvious to place the sensors in the location where impact the crash test conditions for each procedure, e.g., impact speed, impact angle, test devices and configurations, must be carefully selected to be representative of the frontal crash environment to which passenger vehicles are generally exposed on the highway [see sections 1.4 – 1.6 of BMW]. 

Therefore, it would have been obvious to include in Chambers, wherein respective types of loading modes specify directional forces to the vehicle component; identifying stress locations in a vehicle component for one or more types of loading modes of the vehicle component, as suggested and taught by BMW, providing engineers and designers wishing to obtain maximum performance from composite structure with respect to certain requirements (and legal requirements) the impact information needed to design the structure on multiple levels for crash worthiness. 

Chambers also does not specifically disclose prior to deployment of a vehicle, identifying a plurality of sensor locations in the vehicle component for the plurality of sensors based on the identified stress locations; mounting the plurality of the sensors at the identified sensor locations.  
However, with the teaching above of BMW and the legal standards of FMVSS for impact location, Worden discloses the problem of impact detection in composite panels using artificial neural networks is addressed in this paper. The data were taken from an experiment in which time dependent strain data were recorded on a network of surface-mounted piezo ceramic sensors when the plate was impacted. Neural networks were trained to locate and quantify the impact event when presented with features extracted from the measured data. An important problem for detection systems like this is that of optimal sensor placement; this is solved here by means of a Genetic Algorithm. The study shows that a relatively small number of sensors can be used to detect reliably impacts on a composite plate. 
[see pages 62 – 65; simple impact experiment was performed to study the effectiveness of neural networks for the impact identification problem and also to experimentally investigate the optimal sensor location problem; an accurate method of locating and quantifying impacts essentially solves the impact damage problem. There is strong evidence that damage extent can be correlated with impact energy, with no damage occurring below a certain energy threshold. The diagnostic system proposed here is therefore based on two neural networks, which separately predict the impact location and energy. (In fact, the second neural network is used to estimate the maximum impact force.)]; 
 identifying a plurality of sensor locations in the vehicle component for the plurality of sensors based on the identified stress locations; mounting the plurality of the sensors at the identified sensor locations [stress locations some tested some mandated by law to test – see BMW above; also see at least pages 62 – 67of Worden, and fig 12 - for each sensor distribution, a neural network diagnostic was trained and the area error was evaluated on the validation set. The inverse of this quantity was used as gene fitness. The training data for each network were generated by restricting the full 17-sensor candidate patterns to the subset specified by the gene. It is clear that this measure of fitness is appropriate for generating effective diagnostics. In each case different random numbers were used for initializing the networks and also for calculating the various probabilities required by the genetic algorithm. The best distribution from each run is given in Table 1 together with the associated percentage error area]. Worden is studying the placements of sensors and also describes analyzing different 3 sensor location distributions for detecting impacts (e.g. see Table 1) and then the best distribution was found to be that in Fig 12. 

Therefore, it would have been obvious to include in Chambers as modified by BMW, prior to deployment of a vehicle, identifying stress locations in a vehicle component for one or more types of loading modes of the vehicle component; identifying a plurality of sensor locations in the vehicle component for the plurality of sensors based on the identified stress locations; mounting the plurality of the sensors at the identified sensor locations, as suggested and taught by Worden, providing an analysis procedure based on a neural network which estimates the location and magnitude of the impacts. The optimization problem of sensor placement is solved using a Genetic Algorithm. The study shows that a relatively small number of sensors can be used reliably to detect and quantify the impacts.


Claim 2, Chambers as modified discloses the method of claim 1, but does not specifically disclose wherein determining the mission includes selecting, based on the determined damage quantifier, a mode of navigation from at least one of cargo-only, cargo and passenger, move with no cargo or passenger, stop movement.
	However, Chambers as modified does disclose the aircraft processor 116 may be operatively coupled to the flight control system (FCS) 120 to control operation of the various actuators (e.g., those to control movement of any flight control surfaces 114) health system 300, an operator, autopilot, a navigation system 124, or other system (e.g., via the wireless transceiver 122). In certain aspects, the aircraft processor 116 and the flight control system 120 may be integrated into a single component or circuitry. In operation, the flight control system 120 may dynamically and independently adjust the flight control surfaces 114 and the thrust from each of the propulsors 104 during the various stages of flight (e.g., take-off, cruising, landing) to control speed, roll, pitch, or yaw of the condition-aware aircraft 100 [see p0070].  The Examiner uses the above to show that the health system of Chambers as modified can land the vehicle in the event that the due to the structural health degradation, the flight plan must be interrupted and therefore there would be a stop movement. 
Therefore, it would have been obvious to include wherein determining the mission includes selecting, based on the determined damage quantifier, a mode of navigation from at least one of cargo-only, cargo and passenger, move with no cargo or passenger, stop movement, as suggested and taught by Chambers as modified, providing a condition-aware vehicle capable of responding intelligently using sensors to gather information about itself and its surroundings.   

Claim 3, Chambers as modified discloses the method of claim 2, further comprising selecting the mode of navigation based on a plurality of damage quantifier thresholds.
Chambers as modified discloses based on the health degradation information, the autonomous aircraft health system determines at step 1510 whether the original flight plan dictated by the original flight plan data 1502 is still feasible. If severe degradation is [see p0133 and fig 15]. 




Claim 10, Chambers discloses a system, comprising a processor and a memory, the memory storing instructions executable by the processor to: determine a damage quantifier for a vehicle component formed of composite material based on vehicle sensor data  [see p0007, p0005, p0016, 0077 figs 2 – 3 and 15 - a health monitoring system for an aircraft having a flight control system, a primary structure, and a propulsion system, the monitoring system comprising: a plurality of sensors configured to monitor dynamically one or more parameters of the primary structure and the propulsion system; and a processor operatively coupled with the flight control system, the plurality of sensors, and a memory device, wherein the processor is configured to: generate, via the processor, a structural model of the primary structure based at least in part on the one or more parameters, wherein the structural model reflects a dynamic structural integrity of the primary structure; the primary structure comprises a composite material and the at least one of the plurality of sensors is embedded in the composite material.  Using the autonomous aircraft health system 300, a damage-aware algorithm may be operated to extend the life of the condition-aware aircraft 100 beyond the baseline design point 204. The extended life of the condition-aware aircraft 100 is represented using the damage-aware algorithm line 206];
and
operate the vehicle based on a mission determined according to determined damage quantifier  [see at least 0057, p0070 – p0077, Fig 2 – The capability of an aircraft changes over its lifetime, therefore a variety of different tools may be used to observe the capability of different aspects of the aircraft throughout its useful lifespan. To that end, disclosed herein is an autonomous aircraft health system that provides an ability to dynamically (e.g., continuously, in real-time or near real-time) sense aircraft anomalies, which enables the aircraft to autonomously adjust its operation. For example, relying more heavily on remaining healthy systems to complete a mission safely. The autonomous aircraft health system provides architecture for different prognostics and health management (PHM) systems to communicate with each other and the aircraft to generate a complete picture of the health for the aircraft, thereby enabling the aircraft to operate at its maximum current capability; the autonomous aircraft health system 300 is designed such that PHM modules 314 for additional subsystems can be developed and integrated at a later point. Initially, the PHM modules 326 may include, for example, a structures subsystem module 316, a propulsion subsystem module 318, and one or more other subsystem modules 320 to monitor and/or estimate the health of aircraft components (i.e., those other than the airframe and propulsion systems). In operation, the flight control system 120 may dynamically and independently adjust the flight control surfaces 114 and the thrust from each of the propulsors 104 during the various stages of flight (e.g., take-off, cruising, landing) to control speed, roll, pitch, or yaw of the condition-aware aircraft 100].
Additionally, Chamber discloses while the forgoing has been described in relation to aircraft and spacecraft, the forgoing teachings may be similarly applied to other vehicles, including land vehicles (e.g., cars, trucks, trains, etc.) and water vehicles (e.g., boats, ships, submarines, etc.) [see p0138].
ambers does not specifically teach wherein respective types of loading modes specify directional forces to the vehicle component; identifying stress locations in a vehicle component for one or more types of loading modes of the vehicle component.
However, BMW discloses potential benefits of composite materials in a crash considering the changing landscape of safety and sustainability requirements. The current state-of-the-art for traffic safety; The concept of load path’ is introduced to highlight the function of the vehicle structure in different crash events, such as front and side impacts. While composites are regularly employed in stiffness critical structures in areas such as aerospace and renewables a unique property of composites for automotive passive safety is their high specific energy absorption. 
However, BMW discloses potential benefits of composite materials in a crash considering the changing landscape of safety and sustainability requirements. The current state-of-the-art for traffic safety; The concept of load path is introduced to highlight the function of the vehicle structure in different crash events, such as front and side impacts. While composites are regularly employed in stiffness critical structures in areas such as aerospace and renewables a unique property of composites for automotive passive safety is their high specific energy absorption [see sections 1.1 and 1.4].

Figure 8 shows for example the frontal loading paths of BMW i3. The vehicle has three loading paths, upper, middle and lower, where the middle loading-path absorbs most of the energy but the i3 has no engine in the front, which is consequently shorter than typical limousines. In these cases the majority of the absorbed energy in the front section is dissipated through the longitudinal beams, seen as the middle loading path in Figure 8, and the loss of vehicle weight (about 15% of the total impact energy) once the engine contacts the barrier. By contrast, Figure 9 shows the proportions and energy absorption in relation to the area of the frontal section during a USNCAP frontal crash for a ICE vehicle. It can be seen that 50% of the total kinetic energy is absorbed in front of the engine; 80% of the total energy is absorbed in the front of the car including the bulkhead.

    PNG
    media_image1.png
    275
    710
    media_image1.png
    Greyscale

The highlighted yellow arrows are the directional forces applied to the vehicle to detect frontal impact. 
Additionally, in a side crash, the load from the impact is first distributed in a perpendicular plane to the impact axis using structures mostly loaded in tension and bending, such as the door reinforcements. The entire side frame such as A- and C-pillars 


    PNG
    media_image2.png
    362
    696
    media_image2.png
    Greyscale



BMW further teaches that the legal certification test for US are found in FMVSS208 protocol.  According to FMVSS214 (side impact standards) the barrier hits the vehicle while traversing at an angle of 27 degrees at 54 km/h, while the barrier weight is significantly higher than European test procedure with 1368 kg. This is due to the fact that SUV’s, vans and pickups, which are heavier are more common in the US. Further disclosing, see Fig 6 BMW – the FMVSS standards that is used for Impact Angle.  Since it is a known and legal feature that the vehicles are tested in this way for impact, it would be known in the art, and therefore obvious to place the sensors in the location where impact the crash test conditions for each procedure, e.g., impact speed, impact angle, test devices and configurations, must be carefully selected to be representative of the frontal crash environment to which passenger vehicles are generally exposed on the highway [see sections 1.4 – 1.6 of BMW]. 
Therefore, it would have been obvious to include in Chambers, wherein respective types of loading modes specify directional forces to the vehicle component, as suggested and taught by BMW, providing engineers and designers wishing to obtain maximum performance from composite structure with respect to certain requirements the impact information needed to design the structure on multiple levels.

Additionally, Chambers does not specifically teach prior to deployment of a vehicle, identifying stress locations in a vehicle component for one or more types of loading modes of the vehicle component; identifying a plurality of sensor locations in the 
	However, Worden discloses the problem of impact detection in composite panels using artificial neural networks is addressed in this paper. The data were taken from an experiment in which time dependent strain data were recorded on a network of surface-mounted piezo ceramic sensors when the plate was impacted. Neural networks were trained to locate and quantify the impact event when presented with features extracted from the measured data. An important problem for detection systems like this is that of optimal sensor placement; this is solved here by means of a Genetic Algorithm. The study shows that a relatively small number of sensors can be used to detect reliably impacts on a composite plate. 
Worden discloses prior to deployment of a vehicle, identifying stress locations in a vehicle component for one or more types of loading modes of the vehicle component [see stress locations, some tested some mandated by law to test – see BMW above; and see Worden pages 62 – 65; simple impact experiment was performed to study the effectiveness of neural networks for the impact identification problem and also to experimentally investigate the optimal sensor location problem; an accurate method of locating and quantifying impacts essentially solves the impact damage problem. There is strong evidence that damage extent can be correlated with impact energy, with no damage occurring below a certain energy threshold. The diagnostic system proposed here is therefore based on two neural networks, which separately predict the impact location and energy. (In fact, the second neural network is used to estimate the maximum impact force.)]; 
 [stress locations some tested some mandated by law to test – see BMW above] and  [see at least pages 62, 66 – 67, and fig 12 of Worden - a simple impact experiment was performed to study the effectiveness of neural networks for the impact identification problem and also to experimentally investigate the optimal sensor location problem. The structure under examination consisted of a rectangular 530mm x 300mm composite plate and four aluminum channels. The top flanges of the channels were attached to the plate by a line of rivets, the bottom flanges were fixed rigidly with screws to a pneumatic measuring table. This box structure was intended to simulate the skin panel of an aircraft. The composite plate was instrumented with 17 piezo ceramics (PZT Sonox P5, 15mm x 15mm) fixed on the lower surface of the plate, the impacts being performed on the upper surface. The piezo ceramics were used as strain sensors. Figure 1 shows the total distribution of sensors used; for each sensor distribution, a neural network diagnostic was trained and the area error was evaluated on the validation set. The inverse of this quantity was used as gene fitness. The training data for each network were generated by restricting the full 17-sensor candidate patterns to the subset specified by the gene. It is clear that this measure of fitness is appropriate for generating effective diagnostics. In each case different random numbers were used for initializing the networks and also for calculating the various probabilities required by the genetic algorithm. The best sensor distribution from each run is given in Table 1 together with the associated percentage error area]. 
Therefore, it would have been obvious to include in Chambers as modified by BMW, prior to deployment of a vehicle, identifying stress locations in a vehicle component for one or more types of loading modes of the vehicle component; identifying a plurality of sensor locations in the vehicle component for the plurality of sensors based on the identified stress locations; mounting the plurality of the sensors at the identified sensor locations, as suggested and taught by Worden, providing an analysis procedure based on a neural network which estimates the location and magnitude of the impacts. The optimization problem of sensor placement is solved using a Genetic Algorithm. The study shows that a relatively small number of sensors can be used reliably to detect and quantify the impacts [see Worden page 67].

Claim 11, Chambers as modified discloses the system of claim 10, but does not specifically disclose not specifically disclose wherein the instructions to determine the mission further include instructions to select, based on the determined damage quantifier, a mode of navigation from at least one of cargo-only, cargo and passenger, move with no cargo or passenger, stop movement.
However, Chambers as modified does disclose the aircraft processor 116 may be operatively coupled to the flight control system (FCS) 120 to control operation of the various actuators (e.g., those to control movement of any flight control surfaces 114) and/or propulsor 104 in response to commands from the autonomous aircraft health system 300, an operator, autopilot, a navigation system 124, or other system (e.g., via the wireless transceiver 122). In certain aspects, the aircraft processor 116 and the flight during the various stages of flight (e.g., take-off, cruising, landing) to control speed, roll, pitch, or yaw of the condition-aware aircraft 100 [see p0070].  The Examiner uses the above to show that the health system of Chambers as modified can land the vehicle in the event that the due to the structural health degradation, the flight plan must be interrupted and therefore there would be a stop movement. 
Therefore, it would have been obvious to include wherein determining the mission includes selecting, based on the determined damage quantifier, a mode of navigation from at least one of cargo-only, cargo and passenger, move with no cargo or passenger, stop movement, as suggested and taught by Chambers as modified, providing a condition-aware vehicle capable of responding intelligently using sensors to gather information about itself and its surroundings.   

Claim 12, Chambers as modified discloses the system of claim 11, wherein the instructions further include instructions to select the mode of navigation based on a plurality of damage quantifier thresholds.
Chambers as modified discloses based on the health degradation information, the autonomous aircraft health system determines at step 1510 whether the original flight plan dictated by the original flight plan data 1502 is still feasible. If severe degradation is determined, the autonomous aircraft health system determines that the original flight plan is not feasible and incremental replanning (e.g., a fast incremental replanning algorithm) may be implemented at step 1512. If the no degradation or mild degradation (i.e., less than a predetermined degradation threshold) is determined, the autonomous aircraft health system determines that the original flight plan is feasible and low-level control adjustments are implemented at step 1514 in the presence of degradation [see p0133 and fig 15]. 


Claim 15, Chambers as modified discloses the system of claim 10, wherein the instructions further include instructions to determine the damage quantifier based on a model that takes the received data from the sensors included in the vehicle component as input, and outputs the damage quantifier for the respective vehicle component.
Chambers as modified discloses the aircraft control system 112 is operable to control the various aircraft components and functions of the condition-aware aircraft 100, which can dynamically adapt the way in which it performs a given mission by gathering information about itself and its surroundings (e.g., via an array of PHM sensors 126 and the ISR payload 110) and responding intelligently (e.g., via the autonomous aircraft health system 300) [see p0067].
The autonomous aircraft health system 300 may employ the standard interfaces to communicate outputs from the autonomous aircraft health system 300, as well as data exchange between system modules, for distribution over a data bus (e.g., a DDS network) [see p0079 and fig 3]. 


Claim 17,   Chambers as modified discloses the system of claim 10, but does not specifically disclose wherein the types of loading modes include at least one of a roof impact, a frontal impact, a rear impact, and a side impact.
However, Chambers as modified discloses the primary structure comprises a composite material and the at least one of the plurality of sensors is embedded in the composite material.  In certain aspects, the plurality of sensors comprises at least one of a strain sensor or an electrical resistance sensor embedded in the primary structure the autonomous aircraft health system employs various PHM sensors throughout the aircraft to realize a condition-aware vehicle that can fly to its current capability (e.g., based on its current state-of -health)[p0016 – 0017, 0058]. 
Additionally, Chambers as modified teaches the vehicle state model 1216 translates the commanded maneuver 1210 into airframe structural responses, an example of which is illustrated in FIG. 12c. For example, based on the commanded maneuver, the aircraft processor 116 may generate data to prepare a heat map of the stress on the airframe at different G-forces acting on the airframe [p0115].


Further, Chambers as modified discloses while the forgoing has been described in relation to aircraft and spacecraft, the forgoing teachings may be similarly applied to other vehicles, including land vehicles (e.g., cars, trucks, trains, etc.) and water vehicles (e.g., boats, ships, submarines, etc.) [see p0138].






Claim 18,   Chambers as modified discloses the system of claim 17, wherein the instructions further include instructions to: select one or more types of loading modes for detection; 
The structures subsystem module 316 can be configured to model the primary structures (e.g., the fuselage 102, wing panels 106, etc.) of the aircraft and to use one or more multi-fidelity models to dynamically estimate the new strength of components as they degrade, which may then be used to calculate a new maximum load factor that the structure can safely withstand. The ability to rapidly assess instantaneous changes within the structure enables the autonomous aircraft health system 300 to respond in situ, adapting to the current structural capabilities of the condition-aware vehicle. In addition to reacting to changes within the structure, the system can establish the level of confidence for the impact of this change on the structural capability [see p0093].

However, Worden discloses a study of sensor placement for impact detection on a composite panel. The analysis involves a simple impact experiment on a composite plate. Time varying strain data were measured using piezo ceramic sensors bonded to the plate. The analysis procedure is based on a neural network which estimates the location and magnitude of the impacts [see at least page 62].

Therefore, it would have been obvious to modify Chambers as modified with, to identify the plurality of sensor locations based on the selected one or more types of loading modes, as suggested and taught by Worden, providing an analysis procedure based on a neural network which estimates the location and magnitude of the impacts. The optimization problem of sensor placement is solved using a Genetic Algorithm. The study shows that a relatively small number of sensors can be used reliably to detect and quantify the impacts [see Worden page 67].


Claim 21, Chambers as modified discloses the method of claim 1, but does not specifically disclose further comprising determining a vehicle damage quantifier based on a combination of a plurality of component damage quantifiers.
Note, the Examiner understands “plurality of component damage quantifiers” is multiple sensors [see instant application at p0076].
However, Worden discloses a simple impact experiment was performed to study the effectiveness of neural networks for the impact identification problem and also to 

Figure 2 shows the distribution of impact locations in the various data sets. In the validation and testing sets, each location was subjected to impacts of varying magnitudes. The neural network paradigm used for this study was the standard Multi-Layer Perceptron (MLP) trained with the backpropagation learning rule. The analysis was carried out in a preliminary study which used several different time and frequency domain features, namely: (A) time after impact of maximum response, (B) magnitude of maximum response, (C) peak-to-trough range of the response and (D) real and imaginary parts of the response spectrum, integrated over frequency. The features were investigated alone and in combination and it was found that the best results were obtained using features A and B in tandem. This meant that each sensor contributed two features and the dimension of the pattern vectors for training was thus 34 [see at least pages 62 – 63]. 
Therefore, it would have been obvious to modify Chambers as modified with, further comprising determining a vehicle damage quantifier based on a combination of a plurality of component damage quantifiers, as suggested and taught by Worden, providing an analysis procedure based on a neural network which estimates the location and magnitude of the impacts. The optimization problem of sensor placement is solved 

Claim 24, Chambers as modified discloses the system of claim 10, wherein the instructions further include instructions to determine a vehicle damage quantifier based on a combination of a plurality of component damage quantifiers.
Note, the Examiner understands “plurality of component quantifiers” is multiple sensors [see instant application at p0076].
However, Worden discloses a simple impact experiment was performed to study the effectiveness of neural networks for the impact identification problem and also to experimentally investigate the optimal sensor location problem. The structure under examination consisted of a rectangular 530mm x 300mm composite plate and four aluminum channels (component).  The top flanges of the channels were attached to the plate by a line of rivets, the bottom flanges were fixed rigidly with screws to a pneumatic measuring table. This box structure was intended to simulate the skin panel of an aircraft
Figure 2 shows the distribution of impact locations in the various data sets. In the validation and testing sets, each location was subjected to impacts of varying magnitudes. The neural network paradigm used for this study was the standard Multi-Layer Perceptron (MLP) trained with the backpropagation learning rule. The analysis was carried out in a preliminary study which used several different time and frequency domain features, namely: (A) time after impact of maximum response, (B) magnitude of maximum response, (C) peak-to-trough range of the response and (D) real and imaginary parts of the response spectrum, integrated over frequency. The features were investigated alone and in combination and it was found that the best results were obtained using This meant that each sensor contributed two features and the dimension of the pattern vectors for training was thus 34 [see at least pages 62 – 63]. 
Therefore, it would have been obvious to modify Chambers as modified with, further comprising determining a vehicle damage quantifier based on a combination of a plurality of component damage quantifiers, as suggested and taught by Worden, providing an analysis procedure based on a neural network which estimates the location and magnitude of the impacts. The optimization problem of sensor placement is solved using a Genetic Algorithm. The study shows that a relatively small number of sensors can be used reliably to detect and quantify the impacts [see Worden page 67].



Claims  4, 5, 13, 14, 23, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers (US 20180362190) in view of Automotive Composite Structures for Crashworthiness Dirk H.-J.A. Lukaszewicz BMW AG, Research and Innovation Centre, Knorrstrasse 147, 80788, Munich, Germany, 2013 (hereinafter referred to as BMW) and Impact Location and Quantification on a Composite Panel using Neural Networks and a Genetic Algorithm K. Worden, W.J. Staszewski  (hereinafter referred to as Worden), further in view of Nelson  (US 20160364920 A1).

Claim 4, Chambers as modified discloses the method of claim 1, further comprising predicting a change of the damage quantifier based on a planned route of the vehicle but does not specifically disclose including data specifying whether the planned route includes a rough surface. 
Chambers as modified discloses the aircraft processor 116, in conjunction with decision-making software stored to the memory device 118, may dynamically receive sensor data from PHM sensors 126 to provide real-time monitoring (planned route).  The processor 116 may also use the real-time sensor data to calculated state prediction using one or more prediction algorithms stored to the memory device 118 that predicts the current state of the various subsystems (e.g., the airframe and propulsion) and updates the avionics with a new vehicle level state [p0085]. 
Chambers does not specifically disclose including data specifying whether the planned route includes a rough surface. 

Nelson further discloses the vehicle system(s) 130 and sensor(s) 140 to data corresponding to known faults or other known states with the vehicle. For example, a vibration sensor detecting a vibration in a chassis of the vehicle over a predetermined threshold may trigger an inquiry by the respective processor. The inquiry may attempt to correlate the vibration data with data from other vehicle system(s) 130 and/or sensor(s) 140 to determine if the vibration is expected (either a known vehicle fault, a known vehicle state) or if the vibration is an anomaly. A known vehicle state of a vehicle is a vehicle state which is expected under certain conditions. For example, a known vehicle state may be that a vibration in the chassis is expected when a road monitoring sensor detects a bumpy road. Likewise, a known vehicle fault is a known fault of the vehicle under certain conditions. For example, a helicopter chassis may be known to vibrate under certain engine rpm, wind direction and flap position conditions. In contrast, an anomaly occurs when data from one or more vehicle systems cannot be correlated to a known vehicle state or a known vehicle fault. As discussed in further detail below, the processor 120 may collect further data from a user of the vehicle when an anomaly occurs. One, multiple or all of the known vehicle faults may also be treated as anomalies. In other words, when a known vehicle fault occurs, the processor 120 may flag data occurring around the fault for later analysis [see p0018]. 

Therefore, it would have been obvious to modify Chambers as modified with, including data specifying whether the planned route includes a rough surface, as suggested and taught by Nelson, providing making the diagnosis and analysis of the vehicle anomaly and capture all of the possible data relevant to the anomaly, thus making diagnosis and analysis of the vehicle anomaly easier and reproducible. 


Claim 5, Chambers as modified discloses the method of claim 4, further comprising predicting the change of the damage quantifier based on data environmental sensor data including at least one of a vehicle speed, an ambient temperature, and an ambient humidity.
Chamber discloses the load data 1202 may include, for example, aerodynamic stability, structural stability, and structural strength. The allowable data 1206 may dictate damaged design allowable. The maximum maneuver may be determined as illustrated in FIG. 12b as a function of the commanded maneuver (e.g., from the VMS 134), damage information (e.g., from the PHM sensors 126), and environment data (e.g., from the ISR Payload 110), such as temperature [see at least p0115, figs 12a - b]. The processor 116 may also use the real-time sensor data to calculated state prediction using one or more prediction algorithms stored to the memory device 118 that predicts the current state of the various subsystems (e.g., the airframe and propulsion) and updates the avionics with a new vehicle level state [0085].

	
Claim 13, Chambers as modified discloses the system of claim 10, wherein the instructions further include instructions to predict a change of the damage quantifier based on a planned route of the vehicle but does not specifically disclose including data specifying whether the planned route includes a rough road surface.
Chambers as modified discloses the PHM sensors 126 may be located on (or embedded in) the airframe, the propulsion system, and/or the various other subsystems on the condition-aware aircraft 100. The processor 116 performs a self-assessment by dynamically monitoring the real-time sensor data to detect changes or anomalies vis-a-vis information about surrounding environment, which may be received from the ISR payload 110. The processor 116 may also use the real-time sensor data to calculated state prediction using one or more prediction algorithms stored to the memory device 118 that predicts the current state of the various subsystems (e.g., the airframe and propulsion) and updates the avionics with a new vehicle level state. Based at least in part on the state prediction and/or self-assessment, the processor 116 may be employed to facilitate the real-time motion planning and control (e.g., via the motion planner module 322 and the flight control system 120). For example, the processor 116 may make an informed decision about the updated operating envelope of the condition-aware aircraft 100, may provide informative alerts indicating the responsible sub-system(s), and may take autonomous actions to optimize mission performance within the new operating envelope [p0085]. 

Chambers does not specifically disclose including data specifying whether the planned route includes a rough surface. 
However, Nelson discloses a health monitoring system for monitoring a vehicle is provided. The health monitoring system may include, but is not limited to at least one sensor configured to collect data corresponding to the vehicle, a memory, and a processor communicatively coupled to the at least one sensor, the memory, and an interface system, the processor configured to: determine when the vehicle is experiencing an anomaly, collect, from the interface system, data corresponding to the anomaly from a user of the vehicle, and associate the data collected from the interface system and the data collected from the at least one sensor [see p0003].

Nelson further discloses the vehicle system(s) 130 and sensor(s) 140 to data corresponding to known faults or other known states with the vehicle. For example, a vibration sensor detecting a vibration in a chassis of the vehicle over a predetermined threshold may trigger an inquiry by the respective processor. The inquiry may attempt to correlate the vibration data with data from other vehicle system(s) 130 and/or sensor(s) 140 to determine if the vibration is expected (either a known vehicle fault, a known vehicle state) or if the vibration is an anomaly. A known vehicle state of a vehicle is a vehicle state which is expected under certain conditions. For example, a known vehicle state may be that a vibration in the chassis is expected when a road monitoring sensor detects a bumpy road. Likewise, a known vehicle fault is a known fault of the vehicle under certain conditions. For example, a helicopter chassis may be known to vibrate under certain engine rpm, wind direction and flap position conditions. In contrast, an anomaly occurs when data from one or more vehicle systems cannot be correlated to a known vehicle state or a known vehicle fault. As discussed in further detail below, the processor 120 may collect further data from a user of the vehicle when an anomaly occurs. One, multiple or all of the known vehicle faults may also be treated as anomalies. In other words, when a known vehicle fault occurs, the processor 120 may flag data occurring around the fault for later analysis [see p0018]. 
Therefore, it would have been obvious to modify Chambers as modified with, including data specifying whether the planned route includes a rough surface, as suggested and taught by Nelson, providing making the diagnosis and analysis of the vehicle anomaly and capture all of the possible data relevant to the anomaly, thus making diagnosis and analysis of the vehicle anomaly easier and reproducible. 


Claim 14,   Chambers as modified discloses the system of claim 13, wherein the instructions further include instructions to predict the change of the damage quantifier based on data environmental sensor data including at least one of a vehicle speed, an ambient temperature, and an ambient humidity.
Chamber discloses the load data 1202 may include, for example, aerodynamic stability, structural stability, and structural strength. The allowable data 1206 may dictate damaged design allowable. The maximum maneuver may be determined as illustrated in FIG. 12b as a function of the commanded maneuver (e.g., from the VMS 134), damage information (e.g., from the PHM sensors 126), and environment data (e.g., from the ISR Payload 110), such as temperature [see at least p0115, figs 12a - b]. The processor 116 may also use the real-time sensor data to calculated state prediction using one or more prediction algorithms stored to the memory device 118 that predicts the current state of the various subsystems (e.g., the airframe and propulsion) and updates the avionics with a new vehicle level state [see p0085].



Claim 23, Chambers as modified discloses the method of claim 4, but does not specifically disclose wherein predicting the change of the damage quantifier further includes predicting a first damage quantifier based on a first safety standard, predicting a second damage quantifier based on a second safety standard and determining the predicted damage quantifier based on the first and second damage quantifiers.
However, Worden discloses a simple impact experiment was performed to study the effectiveness of neural networks for the impact identification problem and also to experimentally investigate the optimal sensor location problem.
It is assumed here that an accurate method of locating and quantifying impacts essentially solves the impact damage problem. There is strong evidence that damage extent can be correlated with impact energy, with no damage occurring below a certain energy threshold (safety standard).  The diagnostic system proposed here is therefore based on two neural networks, which separately predict the impact location and energy. (In fact, the second neural network is used to estimate the maximum impact force.) (second safety standard) [page 62]. 
Figure 2 shows the distribution of impact locations in the various data sets. In the validation and testing sets, each location was subjected to impacts of varying magnitudes. 
Therefore, it would have been obvious to modify Chambers as modified with, wherein predicting the change of the damage quantifier further includes predicting a first damage quantifier based on a first safety standard, predicting a second damage quantifier based on a second safety standard and determining the predicted damage quantifier based on the first and second damage quantifiers, as suggested and taught by Worden, providing an analysis procedure based on a neural network which estimates the location and magnitude of the impacts. The optimization problem of sensor placement is solved using a Genetic Algorithm. The study shows that a relatively small number of sensors can be used reliably to detect and quantify the impacts [see Worden page 67].


Claim 26, Chambers as modified discloses the system of claim 14, wherein the instructions further include instructions to predict the change of the damage quantifier by predicting a first damage quantifier based on a first safety standard, predicting a 
However, Worden discloses a simple impact experiment was performed to study the effectiveness of neural networks for the impact identification problem and also to experimentally investigate the optimal sensor location problem.
It is assumed here that an accurate method of locating and quantifying impacts essentially solves the impact damage problem. There is strong evidence that damage extent can be correlated with impact energy, with no damage occurring below a certain energy threshold (safety standard).  The diagnostic system proposed here is therefore based on two neural networks, which separately predict the impact location and energy. (In fact, the second neural network is used to estimate the maximum impact force.) (second safety standard) [page 62]. 
Also see page 62, the impacts were applied using a PCB instrumented hammer. The levels of force applied were kept below O.IN in order not to damage the plate. As discussed below, two sets of measurements were made. The first comprised 80 impacts at random positions on the plate and was intended for use as network training data. The second set of measurements contained 95 impacts placed on a regular grid and these were divided between the network validation and test sets: 48 in the former, 47 in the latter. Figure 2 shows the distribution of impact locations in the various data sets. In the validation and testing sets, each location was subjected to impacts of varying magnitudes. 
Therefore, it would have been obvious to modify Chambers as modified with, wherein predicting the change of the damage quantifier further includes predicting a first damage quantifier based on a first safety standard, predicting a second damage quantifier 

Claim 27, Chambers as modified discloses the system of claim 26, but does not specifically disclose wherein the instructions further include instructions to determine the predicted damage quantifier by determining a maximum of the first damage quantifier and the second damage quantifier.
However, Worden discloses a simple impact experiment was performed to study the effectiveness of neural networks for the impact identification problem and also to experimentally investigate the optimal sensor location problem [see Abst].
Further, see pages 62 - 65, Detection of Impact Force Amplitude; A different network topology was needed for the amplitude problem. The optimization over the validation set gave a minimum validation error when there were 14 hidden neurons and the noise level was 0.05. The mean error on the testing set for the best network was 8.92 units in absolute terms or 20.1%. This is rather worse than the location accuracy as shown in Figure 8. One possible reason is that there are too few sets of training data to allow proper generalization, this is backed up 
by the fact that the mean error on the validation set was only 5.98 units. The main errors in the predictions are associated with the peaks in the force. This is a problem as the reason for estimating impact force or energy is to assess if the damage threshold has been reached or exceeded. The diagnostic system proposed here is therefore based on two neural networks, which separately predict the impact location and energy. (In fact, the second neural network is used to estimate the maximum impact force.)
Therefore, it would have been obvious to modify Chambers as modified with, wherein the instructions further include instructions to determine the predicted damage quantifier by determining a maximum of the first damage quantifier and the second damage quantifier, as suggested and taught by Worden, providing an analysis procedure based on a neural network which estimates the location and magnitude of the impacts. The optimization problem of sensor placement is solved using a Genetic Algorithm. The study shows that a relatively small number of sensors can be used reliably to detect and quantify the impacts [see Worden page 67].



Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers (US 20180362190) in view of Automotive Composite Structures for Crashworthiness Dirk H.-J.A. Lukaszewicz BMW AG, Research and Innovation Centre, Knorrstrasse 147, 80788, Munich, Germany, 2013 (hereinafter referred to as BMW) and Impact Location and Quantification on a Composite Panel using Neural Networks and a Genetic Algorithm K. Worden, W.J. Staszewski  (hereinafter referred to as Worden), further in view of Zalameda  (US 20170052150).  

Claim 22, Chambers as modified discloses the method of claim 1, further comprising training a neural network for determining the damage quantifier but does not specifically disclose using ground truth data generated based on simulating an effect of the damage on physical attributes of the component or measurement data received from a lab measurement equipment including at least one of X-Ray and an ultrasound scanner.
However, Zalameda discloses monitoring of damage progression and prediction of a failure event in a composite structure. 
Further, refer to Fig 3, step S57 includes predicting or detecting, using the mapped acoustic emission and image data, a failure event in the areas of damage progression as monitored in step S56. Step S57 may include detecting an actual failure as set forth above, or it may include projecting a rate of damage progression forward in time to predict when such a failure might be expected to occur. As part of step S57, when damage growth is detected, controlled loading via a load frame (not shown) may be temporarily stopped by operation of the monitoring device 25 of FIGS. 2A and 2B to allow for more detailed localized inspection, e.g., using x-ray imaging, non-immersion ultrasound imaging, or flash inspection of the composite structure using flash heating lamps [see fig 3 and p0048]. 

Therefore, it would have been obvious to modify Chambers as modified with, further using ground truth data generated based on simulating an effect of the damage on physical attributes of the component or measurement data received from a lab measurement equipment including at least one of X-Ray and an ultrasound scanner, as suggested and taught by Zalameda, providing a detailed assessment of damage growth through the thickness of the composite structure and thus ultimately provide a better understanding of damage progression modes that can lead to ultimate failure.



Claim 25, Chambers as modified discloses the system of claim 10, wherein the instructions further include instructions to train a neural network for determining the damage quantifier but not specifically using ground truth data generated based on simulating an effect of the damage on physical attributes of the component or measurement data received from a lab measurement equipment including at least one of X-Ray and an ultrasound scanner.
However, Zalameda discloses monitoring of damage progression and prediction of a failure event in a composite structure. 
As part of step S57, when damage growth is detected, controlled loading via a load frame (not shown) may be temporarily stopped by operation of the monitoring device 25 of FIGS. 2A and 2B to allow for more detailed localized inspection, e.g., using x-ray imaging, non-immersion ultrasound imaging, or flash inspection of the composite structure using flash heating lamps [see fig 3 and p0048]. 
Therefore, it would have been obvious to modify Chambers as modified with, further comprising using ground truth data generated based on simulating an effect of the damage on physical attributes of the component or measurement data received from a lab measurement equipment including at least one of X-Ray and an ultrasound scanner, as suggested and taught by Zalameda, providing a detailed assessment of damage growth through the thickness of the composite structure and thus ultimately provide a better understanding of damage progression modes that can lead to ultimate failure.








Response to Arguments
	The Applicant argues – see page 7 of Remarks:
However, Worden fails to teach or suggest "identifying stress locations in a vehicle component for one or more types of loading modes of the vehicle component, wherein a loading mode specifies a direction of applying force to at least one of a front, top, or side of a vehicle body." Worden fails to teach or suggest "loading modes," and even less "identifying stress locations in a vehicle component for one or more types of loading modes." Worden does not identify stress locations, but rather inputs the "first set of measurements" into a genetic Algorithm (Worden, on Page 65). Worden's genetic algorithm identifies optimized placement of sensors that may or may not be at stress locations. In other words, Worden's genetic algorithm does not identify stress locations and does not suggest that sensors are placed at stress locations. Certainly Worden does not identify "stress locations in a vehicle component for one or more types of loading modes of the vehicle component."
Although, generally the Examiner disagrees, she now uses the teaching in BMW of the legal certification test for US are found in FMVSS208 protocol. See Claims 1 and 10 above.   According to FMVSS214 (side impact standards) the barrier hits the vehicle while traversing at an angle of 27 degrees at 54 km/h, while the barrier weight is significantly higher than European test procedure with 1368 kg. This is due to the fact that SUV’s, vans and pickups, which are heavier are more common in the US. Further disclosing, see Fig 6 BMW – the FMVSS standards that is used for Impact Angle.  Since it is a known and legal feature that the vehicles are tested in this way for impact, it would be known in the art, and therefore obvious to place the sensors in the location where impact the crash test conditions for each procedure, e.g., impact speed, impact angle, test devices and configurations, must be carefully selected to be representative of the frontal crash environment to which passenger vehicles are generally exposed on the highway [see sections 1.4 – 1.6 of BMW]. 
Worden also determines the best sensor locations for detecting impact with regards to the genetic algorithm, there not requiring as many sensors as previously. 

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Renee M. LaRose/
Examiner, Art Unit 3664
		/ABBY Y LIN/                         Supervisory Patent Examiner, Art Unit 3664